The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 25 March 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-16 are pending.
Claims 1-16 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-16 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 9, “using a constant gm bias circuit operating in the subthreshold region …”, “the subthreshold region”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, “the subthreshold region” is construed to be “a subthreshold region”.
Regarding claims 2-8 / 10-16, which depend on above rejected claim 1 / 9, are rejected for the same reason. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadauria et al., “Sub-threshold, cascode compensated, bulk-driven OTAs with enhanced gain and phase-margin”, Microelectronics Journal 54 (2016) 150-165 [hereafter Bhadauria] in view of Kawaguchi et al., “Analog Learning Neural Circuit with Switched Capacitor and the Design of Deep Learning Model”, Computational Science/Intelligence and Applied Informatics, Studies in Computational Intelligence 726, 2018 [hereafter Kawaguchi].

With regards to claim 9, Bhadauria teaches 
“An analog computing circuit, comprising: a constant gm bias circuit operating in the subthreshold region (Bhadauria, 5. Application in gm-C filters, p.163, ‘the cascode MOSFETs remained in subthreshold saturation’) for ultra-low power consumption for generating a biasing current (Iwi), wherein gm in the constant gm bias circuit is generated by PMOS or NMOS transistors, said constant gm bias circuit including a switched capacitor resistor (Bhadauria, FIG.1-3, p.151, 2. Propsed two-stage OTA, ‘The FVF pair and diode connected MOSFETs (N1, N2) generate input core bias current (Ibias) …. the proposed OTA structure uses the current mirror load with mirror factor (current gain ratio) B of unity for low-power consumption’, 5. Application in gm-C filters, p.161, ‘These R-C network may be either off-chip or on-chip components.  They can also realize switched capacitor filter functions … The capacitors values have been swept from 1nF to 10F in five multiplying step) ….”.
Bhadauria does not explicitly detail “and a differential amplifier multiplication circuit coupled to the constant gm bias circuit for receiving the biasing current and an input voltage and multiplying the biasing current by the input voltage to generate an analog voltage output (Von)”.
However Kawaguchi teaches “and a differential amplifier multiplication circuit coupled to the constant gm bias circuit for receiving the biasing current and an input voltage and multiplying the biasing current by the input voltage to generate an analog voltage output (Von) (Kawaguchi, FIG.1, 2. SPICE, ‘The neuron structure was composed of multiple circuits by an operational amplifier for multiplication function achievement, current mirror circuits to achieve nonlinear function and differential amplifier circuits’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bhadauria and Kawaguchi before him or her, to modify the analog signal processing circuit of Bhadauria to include multiplier circuit as shown in Kawaguchi.   
The motivation for doing so would have been for enabling more flexible learning (Kawaguchi, Abstract). 

With regards to claim 12, Bhadauria in view of Kawaguchi teaches 
“The analog computing circuit of claim 9, wherein the differential amplifier multiplication circuit comprises a pair of transistors coupled at their sources for receiving the biasing current, wherein the input voltage is applied to the gates of the transistors, and wherein the drains of the transistors are coupled to a capacitor across which the analog voltage output of the amplifier multiplication circuit is sampled (Bhadauria,FIG.1-3, FIG.10(a), 

    PNG
    media_image1.png
    377
    752
    media_image1.png
    Greyscale

5. Applicaion in gm-C filters, ‘The capacitors values have been swept from 1nF to 10F in five multiplying steps’.).”

With regards to claim 13, Bhadauria in view of Kawaguchi teaches
“The analog computing circuit of claim 9, wherein the differential amplifier multiplication circuit comprises a pair of transistors coupled at their sources for receiving the biasing current, wherein the input voltage is applied to the gates of the transistors, and  29 B5105431.2NEX-05301wherein the drains of the transistors are each coupled to a load capacitor, and wherein the analog voltage output of the amplifier multiplication circuit is sampled across the drains (Bhadauria,FIG.1-3, 2. Proposed two-stage OTA, p.152, ‘this compensation makes the phase margin insensitive of process and temperature, causing very less change in phase margin for a widespread of load capacitor and scalable bias current’,

    PNG
    media_image2.png
    370
    484
    media_image2.png
    Greyscale

).”
With regards to claim 14, Bhadauria in view of Kawaguchi teaches
“The analog computing circuit of claim 9”
Bhadauria does not explicitly detail “further comprising a multiply and accumulate unit for adding the analog voltage output to an analog voltage output of each of a plurality of additional analog differential amplifier multiplication circuits in a second phase to generate a voltage output for the multiply and accumulate unit”.
However Kawaguchi teaches “further comprising a multiply and accumulate unit for adding the analog voltage output to an analog voltage output of each of a plurality of additional analog differential amplifier multiplication circuits in a second phase to generate a voltage output for the multiply and accumulate unit (Kawaguchi, FIG.1, 2. SPICE, ‘The neuron structure was composed of multiple circuits by an operational amplifier for multiplication function achievement, current mirror circuits to achieve nonlinear function and differential amplifier circuits … we used Switeched Capacitor Adder / subtractor circuit’, FIG.4, 3. Switched Capacitor Circuit, p.97, ‘V1 is accumulated in the capacitor’)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bhadauria and Kawaguchi before him or her, to modify the analog signal processing circuit of Bhadauria to include multiplier accumulate circuit as shown in Kawaguchi.   
The motivation for doing so would have been for enabling more flexible learning (Kawaguchi, Abstract). 

Claims 1, 4-6 are substantially similar to claims 9, 12-14. The arguments as given above for claims 9, 12-14 are applied, mutatis mutandis, to claims 1, 4-6, therefore the rejection of claims 9, 12-14 are applied accordingly.

The combined teaching described above will be referred as Bhadauria + Kawaguchi hereafter.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadauria et al., “Sub-threshold, cascode compensated, bulk-driven OTAs with enhanced gain and phase-margin”, Microelectronics Journal 54 (2016) 150-165 [hereafter Bhadauria] in view of Kawaguchi et al., “Analog Learning Neural Circuit with Switched Capacitor and the Design of Deep Learning Model”, Computational Science/Intelligence and Applied Informatics, Studies in Computational Intelligence 726, 2018 [hereafter Kawaguchi] and Cella, et al., US-PATENT NO.11402826B2 [hereafter Cella].

With regards to claim 10, Bhadauria + Kawaguchi teaches 
“The analog computing circuit of claim 9, wherein the analog computing circuit is used in a vision application, and wherein the biasing current represents a weight in a convolution filter (Kawaguchi, 1.Introduction, p.95, ‘A neuro chip and an artificial retina chip are developed to comprise the neural network model and simulate the biomedical vision system.  In this research, we are adding the circuit of the operational amplifier.  The connecting weight shows the input voltage of adding circuits.  Moreover, the model which used the capacitor as the connecting weights was proposed …’) …”.
Bhadauria + Kawaguchi does not explicitly detail “and the input voltage represents a pixel voltage of an acquired image”.
However Cella teaches “and the input voltage represents a pixel voltage of an acquired image (Cella, C63L47-50, ‘The learning machine may then operate on other data …. classification data into types, recognition of certain patterns (such as those indicating the presence of faults, orthoses indicating, operating conditions …’, C157L36-39, ‘image recognition and/or analysis may be applied to ultrasonic visualization…’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bhadauria + Kawaguchi and Cella before him or her, to modify the analog signal processing circuit of Bhadauria + Kawaguchi to include image data as shown in Cella.   
The motivation for doing so would have been to determine an occurrence of an anomalous condition (Cella, Abstract). 

With regards to claim 11, Bhadauria + Kawaguchi in view of Cella teaches
“The analog computing circuit of claim 10”
Bhadauria + Kawaguchi does not explicitly detail “wherein the vision application comprises image classification using a convolutional neural network (CNN)”.
However Cella teaches “wherein the vision application comprises image classification using a convolutional neural network (CNN) (Cella, C629L1-2, ‘The data analysis circuit may be structured to utilize a neural network model’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bhadauria + Kawaguchi and Cella before him or her, to modify the analog signal processing circuit of Bhadauria + Kawaguchi to include neural network model as shown in Cella.   
The motivation for doing so would have been to determine an occurrence of an anomalous condition (Cella, Abstract). 

Claims 2-3 are substantially similar to claims 10-11. The arguments as given above for claims 10-11 are applied, mutatis mutandis, to claims 2-3, therefore the rejection of claims 10-11 are applied accordingly.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhadauria et al., “Sub-threshold, cascode compensated, bulk-driven OTAs with enhanced gain and phase-margin”, Microelectronics Journal 54 (2016) 150-165 [hereafter Bhadauria] in view of Kawaguchi et al., “Analog Learning Neural Circuit with Switched Capacitor and the Design of Deep Learning Model”, Computational Science/Intelligence and Applied Informatics, Studies in Computational Intelligence 726, 2018 [hereafter Kawaguchi] and Haytt et al., US-PATENT NO.4910706 [hereafter Hyatt].

With regards to claim 15, Bhadauria + Kawaguchi teaches
“The analog computing circuit of claim 14”
Bhadauria + Kawaguchi does not explicitly detail “further comprising a comparator for comparing the voltage output of the multiply and accumulate unit with a trainable activation voltage”.
However Haytt teaches “further comprising a comparator for comparing the voltage output of the multiply and accumulate unit with a trainable activation voltage (Haytt, C118L44-48, ’16 different types of instructions can be conventionally be selected with four digital bits and can be stored as a single analog signal and detected with a 16 level comparator to enable 16 different functions’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bhadauria + Kawaguchi and Hyatt before him or her, to modify the analog signal processing circuit of Bhadauria + Kawaguchi to include comparator circuit as shown in Hyatt.   
The motivation for doing so would have been for supporting signal processing (Hyatt, Abstract). 

With regards to claim 16, Bhadauria + Kawaguchi in view of Hyatt teaches
“The analog computing circuit of claim 15”
Bhadauria + Kawaguchi does not explicitly detail “wherein the analog computing circuit is implemented in an application-specific integrated circuit (ASIC)”.
However Haytt teaches “wherein the analog computing circuit is implemented in an application-specific integrated circuit (ASIC) (Haytt, C123L19-21, ‘a MOS FET data processor may be constructed using similar technologies on a single monolithic integrated chip’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Bhadauria + Kawaguchi and Hyatt before him or her, to modify the analog signal processing circuit of Bhadauria + Kawaguchi to include integration in ASIC as shown in Hyatt.   
The motivation for doing so would have been for supporting signal processing (Hyatt, Abstract). 

Claims 7-8 are substantially similar to claims 15-16. The arguments as given above for claims 15-16 are applied, mutatis mutandis, to claims 7-8, therefore the rejection of claims 15-16 are applied accordingly.

Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Kim et al., “Analog CMOS-based Resistive Processing Unit for Deep Neural Netwok Training”, 2017 IEEE International Midwest Symposium on Circuits and Systems, 6-9 August 2017 [hereafter Kim] shows CMOS resistive processing unit for Deep Neural network.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128